Citation Nr: 1423169	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-44 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The appellant served on active duty from November 1948 to November 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  In that action, the RO granted service connection for PTSD and assigned an initial 50 percent disability rating effective June 18, 2001.

This matter was previously before the Board in March 2011 at which time it was remanded for additional development.  In addition to the issues listed on the front page of this action, the Board also remanded two other issues based on the precepts of Manlincon v. West, 12 Vet. App. 238 (1999) for the purpose of issuing a Statement of the Case.  The agency of original jurisdiction subsequently issued a Statement of the Case addressing the two issues; however, the appellant has not perfected an appeal as to those issues, thus, they are not before the Board.  

During the course of the appeal, the appellant, along with his accredited representative, has insinuated that he is unable to work as a result of his service-connected disabilities.  This issue is part and parcel of whether a higher disability rating should be assigned for PTSD.  The Board has previously found that its jurisdiction in this matter had been triggered and the issue was added to those on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

Upon reviewing the development that has occurred since August 2012, the Board finds there has been substantial compliance with its remand instructions. In this regard, the United States Court of Appeals for Veterans Claims (Court) has concluded that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  In this case, the record indicates that the agency of original jurisdiction had the appellant undergo additional medical testing.  Thereafter, a Supplemental Statement of the Case was issued.  Based on the foregoing, the Board finds that the agency of original jurisdiction substantially complied with the mandates of its March 2011 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013). 

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the appellant's claim.  A review of the documents in such file reveals that an Appellant's Post-Remand Brief submitted in February 2014 on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACTS

1.  The appellant's service-connected PTSD is manifested by symptoms of anxiety, hypervigilance, depression, suspiciousness, some memory loss, and Global Assessment of Functioning (GAF) scores ranging from 42 to 67.  The appellant's mental disorder causes deficiencies in most of the areas of work and family relations, but is not productive of total occupational and social impairment.

2.  Service connection is established for PTSD, bilateral hearing loss, and tinnitus.  The appellant's service-connected disabilities prevent him from obtaining and maintaining gainful employment.  
CONCLUSIONS OF LAW

1.  The schedular criteria for an initial 70 percent disability rating for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  Resolving all reasonable doubt in the appellant's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the 

evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable rating decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  VCAA notice requirements apply to all five elements of a service connection claim (1) Veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

As a claim for an increased initial rating is a downstream issue from that of service connection, he bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  Moreover, as the instant decision grants an award of TDIU, any notice deficiency with respect to that claim is moot.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the appellant's claims files.  The RO has obtained the appellant's service treatment records, as well as VA medical records.  He was also afforded VA medical examinations.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and are adequate for purposes of this appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)(affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.

The Board is not aware, and the appellant (or his accredited representatives) has not suggested the existence of, any additional pertinent evidence not yet received or attempted to obtain.  Based on the foregoing, the Board finds that the appellant has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.

The Board would add that in conjunction with his claim for benefits, the appellant's paperless Virtual VA claims file has been reviewed.  Virtual VA claims files are a highly secured electronic repository that is used to store and review documents involved in the claims process, and it is noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file. 
PTSD

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2 (2013), and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3 (2013).  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1 (2013), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The appellant's service-connected mood disorder with depressive features is currently rated 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  This disorder is rated under the General Rating Formula for Mental Disorders, which provides that:

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.125 (2013).  An examiner's classification of the level of psychiatric impairment, by GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See 38 C.F.R. § 4.130 (2013) [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

The appellant applied for VA benefits in June 2001.  Following the submission of his claim, the appellant underwent a VA Mental Disorders Examination in July 2003.  Prior to the examination, the appellant complained of sleeplessness, depression, suicidal ideation, and anger.  He further indicated that he suffered from nightmares, loneliness, and social unawareness.  When examined, the examiner noted that the appellant's personal grooming was not good, he reported delusions, and some impairment with his thought process.  Also reported were depression, impaired impulse control, and hermit-like behavior.  Upon completion of the examination, the examiner diagnosed the appellant as suffering from PTSD.  The examiner further opined that the appellant was not competent and that along with PTSD, the appellant was suffering from some dementia.  However, the examiner admitted that the symptoms of the psychiatric disorder and the dementia could not be differentiated.  A GAF score of 65 was assigned.  

The next VA examination that was accomplished in conjunction with the appellant's PTSD was performed in April 2012.  A GAF score of 51 was associated with the appellant's PTSD and a GAF score of 53 was assigned for his nonservice-connected dementia.  The examiner indicated that the appellant had some occupational and social impairment due to "mild" psychiatric symptoms.  Yet, the appellant reported irritability, sleeplessness, and forgetfulness.  It was further reported that he was experiencing depression, anxiety, suspiciousness, memory loss, and suicidal ideation.  Yet, the examiner hypothesized that the appellant was not unemployable even though he suffered from sleep impairment, irritability, hypervigilance, memory deficits, and difficulty in concentrating.  The examiner did not differentiate between the symptoms that were produced by the appellant's PTSD and his dementia.  The report finally noted that the appellant had very limited contact with others and he did not participate in social or church-type activities.  

Also of record are private psychiatric records that show continuous treatment of the appellant.  Of particular note is a report from September 2012.  In this note, the appellant's board-certified psychiatrist noted that the appellant continued to suffer from sleeplessness, nightmares, and flashback.  The appellant's socialization was noted as limited, and his GAF was reported to be 42.  Reports from the Fort Walton Beach Medical Center in 2009 indicated that at that time the appellant was enduring nightmares, sleeplessness, suicidal and homicidal ideation, intrusive memories, moodiness, and depression.  Yet, a report from the same institution, dated July 2009, revealed that it was difficult to distinguish the symptoms produced by the appellant's PTSD versus those produced by his dementia.  Additional private psychiatric treatment records from 2004 to 2007 are also of record.  These records do show that the appellant sought treatment for his psychiatric disorders but they are not specific as to the severity of his condition.  

The claims file also contains the appellant's VA treatment records.  These stem from 2001 to the present.  Of note is a report from October 2001 which reveals a diagnosis of PTSD.  The report indicates that the appellant had previously indicated that he wished to hurt someone, and that he was destructive, restless, anxious, threatening, and without sleep.  It further noted that he suffered from nightmares and his thought process was disorganized.  He was actually hospitalized for treatment for nearly two weeks until psychotropic medications could be administered and adjusted to help control his symptoms and manifestations.  A GAF score of 67 was reported.  Additional records following this reveal repeated visits to a VA facility and suggest further decompensation of his mental state.  

The medical evidence, private and VA, shows assignment of GAF scores ranging from 42 to 67, with the 67 score being the first score that the appellant was assigned in 2001.  Since that time, his GAF score has fallen dramatically indicating some decompensation.  In evaluating the appellant's disability, the Board is mindful that when it is not possible to separate the effects of the service-connected condition from a non-service-connected condition, 38 C.F.R. § 4.3 (2013), which requires that reasonable doubt be resolved in the appellant's favor, dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In Mittleider, the Veteran had been diagnosed with PTSD and various personality disorders and there was no medical evidence in the record separating the effects of the service-connected disability from the nonservice-connected disorders.  Id. at 182.  The Board finds this case is not distinguishable from Mittleider in that the medical evidence of record does not distinguish the symptoms that have been produced by the appellant's service-connected PTSD and the other psychiatric manifestations that may be attributable to his nonservice-connected dementia.  Accordingly, all psychiatric signs and symptoms will be considered herein.

Upon reviewing the record, it is the conclusion of the Board that the evidence does support a disability rating of 70 percent, but no higher, for PTSD.  The evidence shows that the appellant has depression, anger-management problems, sleep deprivation, hypervigilance, nightmares, memory loss, and irritability. The appellant has minimal social contact with others and, even with those that he does have contact with, he is not close to those people.  The record further indicates that the appellant suffers at least some, if minimal, memory loss and has depression, insomnia, intrusive thoughts, anxiety, and anger outbursts.  In addition, the GAF scores have predominately been in the 50s range in those scores assigned by VA personnel and in the 40s range in those scores assigned by private medical care providers.  These scores indicate moderately severe to serious symptoms.

Although the entire record is not without some measure of ambiguity, the Board concludes that the totality of the evidence in the file appears to be at least in approximate balance.  It is the conclusion of the Board that the appellant's overall disability picture indicates that a 70 percent disability rating should be assigned for PTSD from the date on which the appellant submitted his claim.  38 C.F.R. § 4.7 (2013).  Hence, the appellant's claim is granted.

However, it is also the conclusion of the Board that the evidence does not support a disability rating in excess of 70 percent.  The appellant's psychiatric disorder is not productive of total occupational and social impairment.  He does not have gross impairment in thought processes or communication.  While he was noted to occasionally have serious thoughts of harming himself and a circumstantial thought process, the remainder of the evidence shows that he does not have gross impairment in thought process and he has not attempted suicide (even though he has repeatedly thought about it).  In addition, no deficits have been noted with respect to the appellant's speech and communication skills.  The appellant does not suffer from persistent delusions.  His behavior is not grossly inappropriate.  He is able to perform activities of daily living, although he does have some difficulty in maintaining his personal hygiene.  The appellant was and is oriented to time, person, and place.  While the appellant may have occasional memory impairment, he does not have memory loss for the names of relatives, his previous activities, or his own name.  None of the various VA or private health care providers who have provided treatment to the appellant or who have examined him in conjunction with this claim has concluded that he has total occupational and social impairment due to PTSD.  

Moreover, while the appellant does not socialize, he does have a relationship with his step-children.  Accordingly, total social impairment is not shown.  While the medical evidence hints that the appellant's mental disorder may inhibit his ability to obtain and maintain gainful employment, those same records suggest that the appellant is not prevented from working solely as a result of his service-connected psychiatric disorder.  Additionally, as previously noted, none of the records show that the appellant is totally socially impaired.  Accordingly, the Board concludes that the criteria for a 100 percent rating are not met.

The Board has considered the statements of the appellant as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  The Board has also considered whether it is appropriate to assigned "staged ratings," in accordance with Fenderson, supra.  However, the Board finds that the medical evidence demonstrates more consistently and throughout the appeal that the appellant meets the criteria for a 70 percent disability rating from the date of his claim.  However, at no point in time is it shown that there is total occupational and social impairment such that a total rating should be assigned for some distinct period of time.  Therefore, the assignment of staged disability ratings in this case is not necessary.

Extra-schedular Consideration

Finally, the Board finds that the appellant's PTSD does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2013).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the appellant's service-connected disability and the established criteria found in the rating schedule to determine whether the appellant's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (2013)(governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the appellant's claim for extra-schedular consideration.  The level of severity of the appellant's PTSD is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the psychiatric disorder has been awarded an increased disability rating of 70 percent.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration.

TDIU

A TDIU may be assigned where the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service member's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).  

Unemployability associated with advancing age or intercurrent disability may not be considered in determining entitlement to a total compensation rating.  38 C.F.R. § 4.19 (2013).  Factors to be considered are the appellant's employment history and his educational and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 32, 33 (1991).
The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) (2013), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a) (2013), provide for a TDIU when, due to service-connected disability, a service member is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  In exceptional circumstances, where the appellant does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2013).  A TDIU presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a service member's employability, the Board cannot overlook the level of education he completed, his professional training and employment history.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

Employment is that "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2013).  Generally, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91. 

Pursuant to 38 C.F.R. § 4.16(b) (2013), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a) (2013), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2013).  In the present case, the appellant does meet the threshold for schedular consideration because the appellant has been assigned a 70 percent disability rating for his psychiatric disorder and his combined disability rating is 70 percent. The record reflects that the appellant has completed the seventh grade, he did not attend high school, and has experience working as a crane operator and working around heavy machinery.  He has no other trade experience and the last time he worked at all was decades ago.  There is no indication from the appellant's claims folder that he has ever received vocational rehabilitation training or any other specialized training.

The appellant's service-connected disabilities and the ratings assigned to those conditions are as follows:  PTSD, rated as 70 percent disabling; bilateral hearing loss, rated as 50 percent effective August 24, 2012; and tinnitus, rated as 10 percent disabling effective August 24, 2012.  

The appellant's combined disability rating is 70 percent prior to August 24, 2012, and 80 percent after that date.  The appellant and his accredited representative contend that he is unable to maintain substantially gainful employment as a result of the symptoms and manifestations produced by his service-connected disabilities in general.

The appellant admits that it has been many years since he has been employed.  However, he has indicated that after many years working as a crane operator and lifting heavy machinery, he developed left and right hernias along with lower back problems.  It was because of these disabilities that he eventually retired and received Social Security Administration benefits.  Nevertheless, now the appellant suffers from severe and pronounced manifestations of PTSD including desocialization, anger management issues, depression, anxiety, and homicidal ideation.  Along with memory loss and other symptoms produced by his nonservice-connected psychiatric disorder (that are used in evaluating his service-connected disorder), it appears that the appellant would be precluded in obtaining or maintaining gainful employment.

With respect to the miscellaneous treatment records, these records indicate that the appellant has been treated for complaints involving his service-connected psychiatric disorder and other disabilities for which service connection has not been granted.  Of note is the fact that he has received very little treatment for his other two service-connected disorders-his main treatment has been for his psychiatric disorder.  They show that he has very often sought treatment and his doctors have prescribed a multitude of drugs for control of the symptoms.  Yet, these same VA records do not contain an opinion by a health care provider that suggests or insinuates that the appellant's service-connected disabilities are not so disabling that they prevent the appellant from obtaining and maintaining gainful employment.

The Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993) held that for an appellant to prevail in a claim for individual unemployability benefits, it is necessary that the record reflect some factor that takes his case outside the norm.  See also 38 C.F.R. §§ 4.1, 4.15 (2013).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high schedular rating that is assigned is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the appellant is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Moreover, there is no statute or regulation that requires VA to conduct a job market or employability survey to determine whether a claimant is unemployable because of one or more service- connected disabilities.  See Gary v. Brown, 7 Vet. App. 229 (1994); see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2013).  Marginal employment is not to be considered substantially gainful employment.  Factors to be considered, however, will include the service member's employment history, educational attainment, and vocational experience.  38 C.F.R. § 4.16 (2013).

In determining whether a TDIU is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case an increased rating must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When evaluating the appellant's service-connected disabilities in toto and their effect on his ability to obtain and maintain gainful employment, the Board is mindful that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 (2013) (which requires that reasonable doubt be resolved in the appellant's favor) dictates that such signs and symptoms be attributed to the service-connected condition.  See Mitleider v. West, 11 Vet. App. 181 (1998).  The Board concludes that the reasoning found in Hodges v. Brown, 5 Vet. App. 375 (1993), applies to this case.  Although the medical records are not without some ambiguity, the records do contain the private medical records from the appellant's treating psychiatrist that strongly suggest that the appellant is unable to work as a result of his service-connected conditions.  

Hence, although the entire record is not without a measure of ambiguity due to the appellant's other non-service-connected disabilities, and the paucity of documents concerning the appellant's ability to work at a sedentary position where he is isolated from others, the Board concludes that the totality of the evidence in the file appears to be at least in approximate balance.  As the Board is unable to conclude that the preponderance of the evidence is against the claim, the claim may not be denied.  Therefore, pursuant to 38 C.F.R. § 4.16 (2013), it is the decision of the Board that the appellant's service-connected disabilities render him unable to obtain and maintain gainful employment, and a total disability rating for compensation based on individual unemployability due to his service-connected disorders is warranted.  The appellant's claim is granted. 


ORDER

An initial 70 percent disability rating for service-connected PTSD is granted, subject to the regulations governing payment of monetary benefits.

A TDIU is granted, subject to regulations governing payment of monetary benefits. 


____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


